Title: From George Washington to Joseph Edwards, 21 April 1756
From: Washington, George
To: Edwards, Joseph

 

To Mr Edwards. Sir,
[Winchester, 21 April 1756]

Captain Harrison informs me, his Provision will fall short in a few days. It is impossible for one at this time to grant him a supply. I must desire, therefore, you would assist him. For whatever he expends, I will take care you shall receive a reasonable satisfaction. If you fail in this point, I am under an absolute necessity of Ordering his Detachment to this place. Yours &c.

G:W.
Winchester, April 21st 1756.    

